Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 10 are allowable because the prior art fail to teach or render obvious to the claim limitation “building, for each switch device, a routing table based on said received SW-IDs, so that the switch devices can reach each other, wherein each entry in the routing table includes an assigned SW-ID of a switch device, a dedicated port number, and a cost to reach the switch device; receiving, at a source switch device, a data frame, from a source host device connected to the source switch device, wherein the data frame includes a source Medium Access Control, MAC, address of the source host device and a destination MAC address; if the data frame is a broadcast frame: generating separate copies of the broadcast data frame, one data frame for each switch device indicated in the routing table; modifying the destination MAC address of each generated data frame by including in a first part of the destination MAC address an indicator value; for each switch device indicated in the routing table, including, in a second part of the destination MAC address, the SW-ID of the corresponding switch device; recalculating a Frame Check Sequence (FCS) of each modified data frame; and based on the routing table of the source switch device and the cost indicated in the routing table, transmitting each modified data frame towards the switch device having the SW- ID indicated in the second part of the destination MAC address; and when the data frame is received at a destination switch device with an assigned SW-ID equal to the SW-ID indicated in the data frame; replacing the modified destination MAC address with a standard broadcast MAC address; recalculating and updating the FCS; and forwarding the data frame only to access switch ports of the destination switch device.

Matsuoka US 20120307826 A1 in para. [0056 & 0071-0072] and FIG. 6B teaches a destination MAC address 46 in the case of unicast. The first byte indicates "I/G (Individual/Group) identifier". With the I/G identifier, whether a packet is either a unicast packet or a multicast packet is determined. [0129] Based on search results, the layer 2 switch device 51-1 transfers the received virtual switch transmission packet to the transmission destination port p12 (except for the port p11 at which the packet has arrived). However, the prior art fails to teach the claim limitation cited above.

Umayabashi et al. US 20040047353 A1 in para. [0136] teaches FCS calculation unit for recalculating an FCS of the Ethernet frame transferred from the expansion tag separation unit to rewrite the FCS. However, the prior art fails to teach the claim limitation cited above.

Sakauchi US 20080316918 A1 in para. [0011] teaches RPR data packet standardized under IEEE802.17 will be described. FIG. 2 is an explanatory diagram illustrating an RPR format. In the case where the user terminal transmits a packet to a node, the user terminal transmits the client packet 211. The client packet 211 includes an MAC address (MAC DA) 212 of the user terminal at the destination of that client packet, an MAC address (MAC SA) 213 of the user terminal of the source of that client packet, transmission data 214 and an FCS (Frame Check Sequence) 215. Para. [0254-0255] calculating FCS value. However, the prior art fails to teach the claim limitation cited above.

Zeng et al. US 20080205385 A1 teaches The FCS field 490 is calculated over the MAC header 405 and the packet body field 480. However, the prior art fails to teach the claim limitation cited above.

Yu US 20060224659 A1 in para. [0130] frame will be taken away if TTL is zero. If its NA is match, those frames reaching destination will not be sent to neighbour (except for multicast and broadcast frames) along the same ring. Otherwise, those mismatched frame will go to neighbour directly by schedule unit without any processing after decrementing TTL field. However, the prior art fails to teach the claim limitation cited above.

Gupta et al. US 20130003601 A1 teaches in para. [0031] switch can identify a frame received by a local interface to be originated from the switch. If there is a loop in a network, a layer-2 frame eventually returns to the originating switch before a broadcast storm congests the network. If the originating switch can identify the frame, the switch can detect the loop and stop receiving frames from the interface to break the loop by shutting down the receiving interface or putting the interface in a blocking state (i.e., the interface blocks specific frames). However, the prior art fails to teach the claim limitation cited above.

Ogasahara et al. US 20100226377 A1 teaches para. [0199] TTL stored in the RPR frame that the RPR node 110 receives is a value (=2) of the TTL set in the RPR node 100, so that even if the RPR switch processing section 520 subtracts "1" from the value of the TTL, the resultant TTL value does not become 0. Therefore, the RPR node 110 transfers the RPR frame storing the TTL after subtraction to the adjacent RPR node 120. However, the prior art fails to teach the claim limitation cited above.

Fung US 20170048154 A1 in para. [0068] teaches when there is somehow a loop in the path, temporarily or unintentionally, the TTL decrement and TTL check will help discard any looped packet. Typically, in a commodity switch, the TTL decrement and TTL check function is only available when forwarding rules are implemented using TCAM. However, the prior art fails to teach the claim limitation cited above.

Ooi US 20160173296 A1 teaches modifying the destination MAC address of each generated data frame by including in a first part of the destination MAC address an indicator value. Para. [0051] type is an Ethertype value that identifies the loop monitoring frame, and is an arbitrary value that enables the loop monitoring frame to be distinguished from frames of other kinds. The loop monitoring frame includes padding in the data field as appropriate. However, the prior art fails to teach the claim limitation cited above.

Kao et al. US 20150131674 A1  teaches replacing the internal destination MAC address with an external destination MAC address and adding the VLAN tag according to the translation mapping table; and (e) transmitting the second external data packet to the switch via the network interface. para. [0024] converting the destination MAC address (including both the OUI and the unique serial number) of a transmitting data packet. However, the prior art fails to teach the claim limitation cited above.

Barry US 20210399959 in para. [0046-0047] teaches Ethernet MAC Source 310a-310d and Destination Addresses 306a-306d are changed by the traversal of routers and the Frame Check Sequence (FCS) has been recalculated. However, the prior art fails to teach the claim limitation cited above.


Therefore, claims 1-2, 5 7-11, 14 and 16-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/19/2022, with respect to Objection to Drawing have been fully considered and are persuasive.  The Objection to Drawing of Fig. 1 and Fig. 2 has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468